DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 12 and 14 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 12 and 14 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al (US 2009/0202102, hereafter Miranda) in view of Abramson et al (US 2015/0312404, hereafter Abramson).
As per claim 1, Miranda discloses a method comprising:
receiving a plurality of images associated with an image request from a client device at an event, the image request indicating a location of the client device at the event (¶ 70; Finally, the data is delivered to the user terminal, step 106. Typically, the images provided for display at the user terminal are based on a request from a user), the plurality of images comprising a first image captured by a first camera device on an aircraft and a second image captured by a second camera device on the aircraft (¶ 74; Image acquisition unit 302 includes a vehicle 304 having one or more mounted cameras 306 on or in the vehicle. The cameras 306 would be arranged to take simultaneous pictures or video as vehicle 304 travels …While shown as a conventional automobile, vehicle 304 may be any vehicle, such as, for example, a car, a motorcycle; a truck, a train, a boat, an airplane, a helicopter, robot, person, or the like.);
generating, based on the first image and the second image, a panoramic image having a combined field of view from an aerial vantage point associated with the first camera device and the second camera device, the combined field of view (FOV) comprising at least a portion of a first FOV associated with the first camera device and at least a portion of a second FOV associated with the second camera device (¶ 74; Camera or cameras 306 should be designed to provide panoramic imagery or a series of linked images that may be processed to provide a panoramic view.);
tagging one or more points of the panoramic image to create a tagged portion of the panoramic image that corresponds to the location of the client device (¶ 70 and 82; ¶ 82: As can be appreciated, many more images are taken and stored than locations are taken and stored. In certain instances, the image time stamp and the location time stamp will be identical or sufficiently identical to use the determined location from the positioning unit 406 as the actual location for the image. However, in many cases, the image will not be directly associated with a location from positioning unit 406); and
providing the tagged portion of the panoramic image to the client device (¶ 82).
However, Miranda does not explicitly teach identifying the location of the client device within the panoramic image.
In the same field of endeavor, Abramson teaches identifying the location of the client device within the panoramic image (¶ 413).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Miranda in view of Abramson.  The advantage is an improvement in position detection within an image.
As per claim 2, Miranda discloses the method of claim 1, wherein the image request comprises an instruction to capture the plurality of images when the location of the client device at the event is within at least one of the first FOV associated with the first camera device or the second FOV associated with the second camera device (¶ 70).
As per claim 3, Miranda discloses the method of claim 2, further comprising:
determining a tracked location of the aircraft (¶ 76); determining, based on the tracked location of the aircraft, that the location of the client device at the event is within at least one of the first FOV associated with the first camera device or the second FOV associated with the second camera device; and11107574-MET_000027USC1 based on the determining that the location of the client device at the event is within at least one of the first FOV or the second FOV, instructing the first camera device and the second camera device to capture the plurality of images (¶ 82 - 85).
As per claim 4, Miranda discloses the method of claim 1, wherein the location of the client device at the event comprises an estimated location of a user associated with the client device, the method further comprising determining the estimated location based on at least one of location data from the client device, one or more images from the client device, or a social media account associated with the user (¶ 70 - 76).
As per claim 5, Miranda discloses the method of claim 1, further comprising: detecting one or more objects captured by at least one of the first image or the second image; determining a reference location associated with the one or more objects; and identifying the one or more points within the panoramic image at least partly based on the reference location associated with the one or more objects (¶ 80 - 93).
As per claim 6, Miranda discloses the method of claim 5, further comprising: recognizing the one or more objects captured by at least one of the first image or the second image; and identifying the one or more points within the panoramic image based on the reference location associated with the one or more objects and the location of   the client device at the event (¶ 80 - 93).
As per claim 7, Miranda discloses the method of claim 1, further comprising:
receiving, from the client device, a request to zoom in on a region of the panoramic image associated with the tag, wherein at least a portion of the region of the panoramic image depicts the location of the client device at the event; instructing at least one of the first camera device or the second camera device to zoom in on the region of the panoramic image associated with the tag; and providing, to the client device, a zoomed image generated by zooming in on the region of the panoramic image associated with the tag  (¶ 93).
As per claim 8, Miranda discloses the method of claim 1, further comprising: providing, to the client device, image data capturing a view from the aerial vantage point associated with the first camera device and the second camera device; receiving a request to adjust a current view of at least one of the first camera device or the second camera device; and instructing the at least one of the first camera device or the second camera device to adjust the current view according to the request (¶ 80 - 93).
As per claim 9, Miranda discloses the method of claim 1, further comprising: recognizing a set of landmarks depicted in at least one of the plurality of images; determining respective locations associated with the recognized set of landmarks; and interpolating the location of the client device at the event based on the respective locations associated with the recognized set of landmarks (¶ 71, 74, and 95).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 14, arguments analogous to those presented for claim 5 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 3 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487